877 F.2d 60Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Restoney ROBINSON, Petitioner.
No. 89-8017.
United States Court of Appeals, Fourth Circuit.
Submitted May 10, 1989.Decided June 12, 1989.

Restoney Robinson, petitioner pro se.
Before CHAPMAN, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Restoney Robinson, a North Carolina prisoner, petitions this Court for a writ of mandamus.  We grant leave to proceed in forma pauperis but deny the petition.


2
Robinson asks this Court to intervene because of the district court's delay in acting on Robinson v. Martin, C/A No. 88-1013 (M.D.N.C.), a 42 U.S.C. Sec. 1983 action.  We find that there has been no undue delay in the district court.  Thus, we find that the relief sought by Robinson is unwarranted.


3
Robinson also requests that Judges Russell and Widener and Senior Judge Butzner rule on his petition.  This request is denied.  Litigants before this Court are not entitled to designate the judges who will hear their petitions or appeals.


4
PETITION DENIED.